DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to Applicant’s claims filed on April 06, 2020 claims 2-23 are now pending for examination in the application.
Specification
The disclosure is objected to because of the following informalities: The “computer readable storage medium” as recited in the disclosure needs clarification, more specifically needs to be defined as such the “storage medium” is non-transitory. 
“The invention can be implemented in numerous ways, including as a process; an apparatus; a system; a composition of matter; a computer program product embodied on a computer readable storage medium; and/or a processor,  such as a processor configured to execute instructions stored on and/or provided by a memory coupled to the processor.  In this specification, these implementations, or any other form that the invention may take, may be referred to as techniques.  In general, the order of the steps of disclosed processes may be altered within the scope of the invention.  Unless stated otherwise, a component such as a processor or a memory described as being configured to perform a task may be implemented as a general component that is temporarily configured to perform the task at a given time or a specific component that is manufactured to perform the task.  As used herein, the term `processor` refers to one or more devices, circuits, and/or processing cores configured to process data, such as computer program instructions.”

Appropriate correction is required.
Claim Objections
Claim 21 is objected to because of the following informalities:  The use of term, “tangible” in the claim needs to be clarified as to whether the “storage medium” is non-transitory or not.   Appropriate correction is required.
Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 2-23 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10558664.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-23 of Patent No. 10558664 contain every element of claims 2-23 of the instant application and as such anticipates claims 2-23 of the instant application.

It would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify the claims in the USP 10558664 to arrive at the current claims by omitting/modifying elements and its functions in a combination because it would be an obvious expedient if the remaining elements perform the same functions as before. See also, In re Karlson, 311 F.2d 581, 584 (CCPA 1963) (“It is well settled, however, that omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before.”).

Appl. No. 16721402
Patent No. 10558664
2. A system for executing a streaming query, comprising:
an interface configured to:
receive a logical query plan; and
a processor configured to:
determine a physical query plan based at least in part on the logical query plan, wherein the physical query plan comprises an ordered set of operators, wherein each operator of the ordered set of operators comprises an operator input mode and an operator output mode, and wherein the operator input mode or the operator output mode comprise one of: a complete mode, an append mode, a delta mode, or an update mode; and
execute the physical query plan using the operator input mode and the operator output mode for each operator of the query.
1. A system for executing a streaming query, comprising:

an interface configured to:

receive a logical query plan; and

a processor configured to:

determine a physical query plan based at least in part on the logical query plan,
wherein the physical query plan comprises an ordered set of operators, wherein each
operator of the ordered set of operators comprises an operator input mode and an operator output mede; mode, wherein the operator input mode or the operator output mode comprise one of: a complete mode, an append mode, a delta mode, or an update mode, wherein the complete mode processes all of the input data and outputs the entire result of the physical query plan, wherein the delta mode incrementally outputs results at user specified intervals comprising instructions to only add a row to an output table or delete a row from the output table, wherein the append mode incrementally outputs results at user specified intervals comprising instructions to only output a new row to the output table and does not output instructions to delete a row from the output table, and wherein the update mode incrementally outputs results at user specified intervals comprising instructions to output a new row to the output table and is able to output modifications to only a set of rows of the output table, and

execute the physical query plan using the operator input mode and the operator
output mode for each operator of the query.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-11 and 20-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US Pub. No. 20170116210).
As to claim 2, Park et al. teaches a system for executing a streaming query, comprising: 
an interface (feature-rich user interface (UI), See Paragraph 151)  configured to: 
receive a logical query plan (when a continuous (for example, a CQL) query is created or registered, it may undergo parsing and semantic analysis at the end of which a logical query plan is created. When the CQL query is started, for example, by issuing an "alter query <queryname> start" DDL, the logical query plan may be converted to a physical query plan. In one example, the physical query plan may be represented as a directed acyclic graph (DAG) of physical operators. Then, the physical operators may be converted into execution operators to arrive at the final query plan for that CQL query. The incoming events to the CQL engine reach the source operator(s) and eventually move downstream with operators in the way performing their processing on those events and producing appropriate output events, See Paragraph 63); and 
a processor (processor, See Fig. 1) configured to: determine a physical query plan based at least in part on the logical query plan, wherein the physical query plan comprises an ordered set of operators, wherein each operator of the ordered set of operators comprises an operator input mode and an operator output mode (when a continuous (for example, a CQL) query is created or registered, it may undergo parsing and semantic analysis at the end of which a logical query plan is created. When the CQL query is started, for example, by issuing an "alter query <queryname> start" DDL, the logical query plan may be converted to a physical query plan. In one example, the physical query plan may be represented as a directed acyclic graph (DAG) of physical operators. Then, the physical operators may be converted into execution operators to arrive at the final query plan for that CQL query. The incoming events to the CQL engine reach the source operator(s) and eventually move downstream with operators in the way performing their processing on those events and producing appropriate output events, See Paragraph 63), and wherein the operator input mode or the operator output mode comprise one of: a complete mode, an append mode, a delta mode, or an update mode (the state is persisted into the storage medium in append only mode with relevant data and metadata for later recovery, See Paragraph 156); and 
execute the physical query plan using the operator input mode and the operator output mode for each operator of the query (the event processing system may monitor the input event stream and calculate the estimated size of the system state using the query execution plan. For example, consider an event stream wherein the average number of input events is 1000/seconds, the average size of event is 1 k, and a query such as `select price from stock[range 1 minutes]` is executed on the event stream. In this example, the query execution plan includes the query operators, RangeWindow, and Project and the estimated size of the system state can be computed as, 1000*60(seconds)*1 k=60 M at a moment of time because the system state is typically computed from the synopsis of the RangeWindow operator. This estimated size of the system state can be further averaged using a running average, and can be compared to the threshold value to determine when to insert a checkpoint marker in the event stream, See Paragraph 93).
	As to claim 3, Park et al. teaches the system of claim 2, wherein the interface is further configured to receive a set of input sources (input streams related to an application to generate an output stream of events related to the application, See Paragraph 73).
	As to claim 4, Park et al. teaches the system of claim 2, wherein the interface is further configured to receive an input location (input streams related to an application to generate an output stream of events related to the application, See Paragraph 73).
	As to claim 5, Park et al. teaches the system of claim 2, wherein the interface is further configured to receive a trigger interval at which an output should be provided (The event processing system may then be configured to trigger the generation of a snapshot of the current state of the system. As described herein, a snapshot may include information about a set of events (e.g., from an event batch) that have been processed by one or more operators of a continuous query over a time interval, See Paragraph 94). 
	As to claim 6, Park et al. teaches the system of claim 5, wherein the trigger interval comprises one of: once per minute, once per 30 minutes, each time an input is received, or as often as possible (consider an event stream wherein the average number of input events is 1000/seconds, the average size of event is 1 k, and a query such as `select price from stock[range 1 minutes]` is executed on the event stream. In this example, the query execution plan includes the query operators, RangeWindow, and Project and the estimated size of the system state can be computed as, 1000*60(seconds)*1 k=60 M at a moment of time because the system state is typically computed from the synopsis of the RangeWindow operator. This estimated size of the system state can be further averaged using a running average, and can be compared to the threshold value to determine when to insert a checkpoint marker in the event stream, See Paragraph 93).
	As to claim 7, Park et al. teaches the system of claim 2, wherein the interface is further configured to receive an output data location (Upon detecting that the checkpoint marker event has been completely processed by the lineage tracking module 312, the lineage tracking module 312 generates a checkpoint end marker event. Upon receiving the checkpoint end marker event, the output channel 308 transmits a checkpoint acknowledgement message to the input channel 304. This triggers the generation of a snapshot 320 of the current state of the system. In an embodiment, the snapshot 320 of the current state of the system comprises information related to at least one of an input queue state, an operator state, or an output queue state related to a processed batch of events in the event stream. As described herein, the input queue state refers to the state of input channel. In one embodiment, and as will be discussed in detail below, the input channel may use a storage mechanism (e.g., Kafka provided by Apache.RTM. Corporation) and the state of the input channel may comprise a read offset from a data storage system (e.g., Kafka storage). In some examples the read offset may indicate the current position of a storage container with which the input events are associated (e.g., a Kafka topic). The output queue state refers to the state of the output channel. In one embodiment, the state of the output channel may include an output sequence number when output trimming is used. Additional details related to output sequence numbers and output trimming are described below. The operator synopsis refers to a state of the operator objects identified in the query plan of a continuous query that processes the events in the event stream. In one embodiment, the operator synopsis may refer to a mutable state of the operator for processing events, such as the last timestamp of the event, and the actual synopsis that includes the summary of events for processing the events, such as a list of events, See Paragraph 105).
	As to claim 8, Park et al. teaches the system of claim 2, wherein the operator input mode is selected from a set of input modes associated with an operator of the physical query plan (As illustrated in FIG. 10, B1, B2, B3 and B4 represent exemplary event batches generated by the event processing system. The operator type column identifies set of operators of the continuous query that have been identified by the event processing system during the processing of events in an event stream. In the example shown in FIG. 10, the set of operators include a Window operator, an Aggr operator, and a groupBy operator. As described herein, an event stream represents a continuous stream of events. The Window operator provides a way to select a subset of events (e.g., the last N events) for further processing, See Paragraph 152).
	As to claim 9, Park et al. teaches the system of claim 2, wherein the operator output mode is selected from a set of output modes associated with an operator of the physical query plan (The process at 1100 may begin at 1102 when a continuous input stream of events related to an application is received by the event processing system. For instance, the event processing system may receive a continuous input stream of events from one or more event sources (204, 206 or 208) as shown in FIG. 2. Upon receiving the continuous input stream of events, at 1104, the event processing system processes a first batch of events using a continuous query to generate an output stream of events related to the application. At 1106, the event processing system identifies one or more operators of the continuous query. For instance, the event processing system may identify the operators of a continuous query from a physical query plan generated for the query. As noted above, the physical query plan may include a directed acyclic graph (DAG) of physical operators of the continuous query, See Paragraph 168).
	As to claim 10, Park et al. teaches the system of claim 2, wherein the operator input mode is determined to be the same as the operator output mode of a previous operator (the above issue can be addressed by performing log based fast state storage for preserving the state of the operators of a continuous query in a distributed fault tolerant storage medium. In an embodiment, the process of log based fast state storage may be performed by the event processing system (e.g., 900). Using log based approach, the state is persisted into the storage medium in append only mode with relevant data and metadata for later recovery, See Paragraph 156).
	As to claim 11, Park et al. teaches the system of claim 2, wherein the operator input mode and the operator output mode are selected based at least in part on a cost function (the above issue can be addressed by performing log based fast state storage for preserving the state of the operators of a continuous query in a distributed fault tolerant storage medium. In an embodiment, the process of log based fast state storage may be performed by the event processing system (e.g., 900). Using log based approach, the state is persisted into the storage medium in append only mode with relevant data and metadata for later recovery, See Paragraph 156).
	As to claim 20, Park et al. teaches the system of claim 2, wherein executing the physical query plan comprises loading data or metadata from previous executions (For instance, the event processing system may receive a continuous input stream of events from one or more event sources (204, 206 or 208) as shown in FIG. 2. Upon receiving the continuous input stream of events, at 1104, the event processing system processes a first batch of events using a continuous query to generate an output stream of events related to the application. At 1106, the event processing system identifies one or more operators of the continuous query. For instance, the event processing system may identify the operators of a continuous query from a physical query plan generated for the query. As noted above, the physical query plan may include a directed acyclic graph (DAG) of physical operators of the continuous query.  In some examples, at 1108, the event processing system determines if an operator of the continuous query is a `journaled operator.` A `journaled snapshot` is then generated for the first batch of events by the snapshot duration determinator 904. As noted above, a `journaled operator` refers to an operator that is capable of creating a `journaled snapshot.` If the operator is identified to be a `journaled operator,` then at 1114, the event processing system generates a `journaled snapshot` of the current state of the system corresponding to the execution of the `journaled operator` on a set of events (i.e., the first batch of events) of the event stream. In some examples, at 1116, the event processing system stores the `journaled snapshot` of the current state of the system. If the operator is identified to be a `non-journaled operator,` then at 1116, the event processing system generates a `full snapshot` of the current state of the system for the set of events (for e.g., the first batch of events) of the event stream. In some examples, at 1112, the event processing system stores the `full snapshot` of the current state of the system, See Paragraphs 168-169).
	As to claim 21, Park et al. teaches the system of claim 2, wherein executing the physical query plan comprises saving data or metadata for subsequent executions (For instance, the event processing system may receive a continuous input stream of events from one or more event sources (204, 206 or 208) as shown in FIG. 2. Upon receiving the continuous input stream of events, at 1104, the event processing system processes a first batch of events using a continuous query to generate an output stream of events related to the application. At 1106, the event processing system identifies one or more operators of the continuous query. For instance, the event processing system may identify the operators of a continuous query from a physical query plan generated for the query. As noted above, the physical query plan may include a directed acyclic graph (DAG) of physical operators of the continuous query.  In some examples, at 1108, the event processing system determines if an operator of the continuous query is a `journaled operator.` A `journaled snapshot` is then generated for the first batch of events by the snapshot duration determinator 904. As noted above, a `journaled operator` refers to an operator that is capable of creating a `journaled snapshot.` If the operator is identified to be a `journaled operator,` then at 1114, the event processing system generates a `journaled snapshot` of the current state of the system corresponding to the execution of the `journaled operator` on a set of events (i.e., the first batch of events) of the event stream. In some examples, at 1116, the event processing system stores the `journaled snapshot` of the current state of the system. If the operator is identified to be a `non-journaled operator,` then at 1116, the event processing system generates a `full snapshot` of the current state of the system for the set of events (for e.g., the first batch of events) of the event stream. In some examples, at 1112, the event processing system stores the `full snapshot` of the current state of the system, See Paragraphs 168-169).
	As to claim 22, Park et al. teaches a method for executing a streaming query, comprising: 
receiving a logical query plan (when a continuous (for example, a CQL) query is created or registered, it may undergo parsing and semantic analysis at the end of which a logical query plan is created. When the CQL query is started, for example, by issuing an "alter query <queryname> start" DDL, the logical query plan may be converted to a physical query plan. In one example, the physical query plan may be represented as a directed acyclic graph (DAG) of physical operators. Then, the physical operators may be converted into execution operators to arrive at the final query plan for that CQL query. The incoming events to the CQL engine reach the source operator(s) and eventually move downstream with operators in the way performing their processing on those events and producing appropriate output events, See Paragraph 63); 
determining, using a processor (processor, See Fig. 1), a physical query plan based at least in part on the logical query plan, wherein the physical query plan comprises an ordered set of operators, wherein each operator of the ordered set of operators comprises an operator input mode and an operator output mode (when a continuous (for example, a CQL) query is created or registered, it may undergo parsing and semantic analysis at the end of which a logical query plan is created. When the CQL query is started, for example, by issuing an "alter query <queryname> start" DDL, the logical query plan may be converted to a physical query plan. In one example, the physical query plan may be represented as a directed acyclic graph (DAG) of physical operators. Then, the physical operators may be converted into execution operators to arrive at the final query plan for that CQL query. The incoming events to the CQL engine reach the source operator(s) and eventually move downstream with operators in the way performing their processing on those events and producing appropriate output events, See Paragraph 63), and wherein the operator input mode or the operator output mode comprise one of: a complete mode, an append mode, a delta mode, or an update mode (the state is persisted into the storage medium in append only mode with relevant data and metadata for later recovery, See Paragraph 156); and 
executing the physical query plan using the operator input mode and the operator output mode for each operator of the query (the event processing system may monitor the input event stream and calculate the estimated size of the system state using the query execution plan. For example, consider an event stream wherein the average number of input events is 1000/seconds, the average size of event is 1 k, and a query such as `select price from stock[range 1 minutes]` is executed on the event stream. In this example, the query execution plan includes the query operators, RangeWindow, and Project and the estimated size of the system state can be computed as, 1000*60(seconds)*1 k=60 M at a moment of time because the system state is typically computed from the synopsis of the RangeWindow operator. This estimated size of the system state can be further averaged using a running average, and can be compared to the threshold value to determine when to insert a checkpoint marker in the event stream, See Paragraph 93).
	As to claim 23, Park et al. teaches a computer program product for executing a streaming query, the computer program product being embodied in a tangible computer readable storage medium and comprising computer instructions for: 
receiving a logical query plan (when a continuous (for example, a CQL) query is created or registered, it may undergo parsing and semantic analysis at the end of which a logical query plan is created. When the CQL query is started, for example, by issuing an "alter query <queryname> start" DDL, the logical query plan may be converted to a physical query plan. In one example, the physical query plan may be represented as a directed acyclic graph (DAG) of physical operators. Then, the physical operators may be converted into execution operators to arrive at the final query plan for that CQL query. The incoming events to the CQL engine reach the source operator(s) and eventually move downstream with operators in the way performing their processing on those events and producing appropriate output events, See Paragraph 63); 
determining a physical query plan based at least in part on the logical query plan, wherein the physical query plan comprises an ordered set of operators, wherein each operator of the ordered set of operators comprises an operator input mode and an operator output mode (when a continuous (for example, a CQL) query is created or registered, it may undergo parsing and semantic analysis at the end of which a logical query plan is created. When the CQL query is started, for example, by issuing an "alter query <queryname> start" DDL, the logical query plan may be converted to a physical query plan. In one example, the physical query plan may be represented as a directed acyclic graph (DAG) of physical operators. Then, the physical operators may be converted into execution operators to arrive at the final query plan for that CQL query. The incoming events to the CQL engine reach the source operator(s) and eventually move downstream with operators in the way performing their processing on those events and producing appropriate output events, See Paragraph 63), and wherein the operator input mode or the operator output mode comprise one of: a complete mode, an append mode, a delta mode, or an update mode (the state is persisted into the storage medium in append only mode with relevant data and metadata for later recovery, See Paragraph 156); and 
executing the physical query plan using the operator input mode and the operator output mode for each operator of the query (the event processing system may monitor the input event stream and calculate the estimated size of the system state using the query execution plan. For example, consider an event stream wherein the average number of input events is 1000/seconds, the average size of event is 1 k, and a query such as `select price from stock[range 1 minutes]` is executed on the event stream. In this example, the query execution plan includes the query operators, RangeWindow, and Project and the estimated size of the system state can be computed as, 1000*60(seconds)*1 k=60 M at a moment of time because the system state is typically computed from the synopsis of the RangeWindow operator. This estimated size of the system state can be further averaged using a running average, and can be compared to the threshold value to determine when to insert a checkpoint marker in the event stream, See Paragraph 93).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim (s) 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US Pub. No. 20170116210) in view of Ewen et al. (US Pub. No. 20070226186).

The Park et al. reference teaches all the limitations of claim 1.  With respect to claim 12, Park et al. reference does not disclose a complete mode associated with an operator is associated with a high cost of the cost function.
However, Ewen et al. teaches the system of claim 11, wherein a complete mode associated with an operator is associated with a high cost of the cost function (Database Management Systems (DBMS) perform query plan selection by mathematically modeling the execution cost of candidate execution plans and choosing the cheapest query execution plan (QEP) according to that cost model. A cost model is a mathematical model that determines the execution cost of a query execution plan. Examples of execution costs of a query execution plan are commonly determined by I/O costs, CPU costs, and communication costs. A QEP is a functional program that is interpreted by the evaluation engine to produce the query result. A query execution plan outlines how the DBMS will run a specific query; that is, how the data will be found or written. For example, an important decision might be whether to use indexes and, if there are more indexes, which of these will be used. The cost model requires accurate estimates of the sizes of intermediate results of all steps in the QEP. Intermediate results are the results of a partial execution of a query execution plan. Intermediate results are communicated between the current query execution of the query execution plan and the next query re-optimization of the query execution plan. Furthermore, intermediate results also are communicated between any subsequent query execution of the query execution plan and another round of re-optimization of the query execution plan. A partially executed query execution plan is a query execution plan that is executed up to a checkpoint within the query execution plan that triggers re-optimization. A partially executed federated query execution plan is a federated query execution plan that is executed up to a checkpoint within the federated query execution plan that triggers re-optimization, See Paragraph 4). 
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Park et al. (event processing) with Ewen et al. (query plan refinement).  This would have improved query compilation through more accurate input parameters into the cost model.  See Ewen et al. Paragraph(s) 3-5.
The Park et al. reference teaches all the limitations of claim 1.  With respect to claim 13, Park et al. reference does not disclose wherein the cost function comprises a sum of operator costs.
However, Ewen et al. teaches the system of claim 11, wherein the cost function comprises a sum of operator costs (Database Management Systems (DBMS) perform query plan selection by mathematically modeling the execution cost of candidate execution plans and choosing the cheapest query execution plan (QEP) according to that cost model. A cost model is a mathematical model that determines the execution cost of a query execution plan. Examples of execution costs of a query execution plan are commonly determined by I/O costs, CPU costs, and communication costs. A QEP is a functional program that is interpreted by the evaluation engine to produce the query result. A query execution plan outlines how the DBMS will run a specific query; that is, how the data will be found or written. For example, an important decision might be whether to use indexes and, if there are more indexes, which of these will be used. The cost model requires accurate estimates of the sizes of intermediate results of all steps in the QEP. Intermediate results are the results of a partial execution of a query execution plan. Intermediate results are communicated between the current query execution of the query execution plan and the next query re-optimization of the query execution plan. Furthermore, intermediate results also are communicated between any subsequent query execution of the query execution plan and another round of re-optimization of the query execution plan. A partially executed query execution plan is a query execution plan that is executed up to a checkpoint within the query execution plan that triggers re-optimization. A partially executed federated query execution plan is a federated query execution plan that is executed up to a checkpoint within the federated query execution plan that triggers re-optimization, See Paragraph 4). 
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Park et al. (event processing) with Ewen et al. (query plan refinement).  This would have improved query compilation through more accurate input parameters into the cost model.  See Ewen et al. Paragraph(s) 3-5.

The Park et al. reference teaches all the limitations of claim 1.  With respect to claim 14, Park et al. reference does not disclose wherein the cost function is based at least in part on a trigger interval.
However, Ewen et al. teaches the cost function is based at least in part on a trigger interval (Database Management Systems (DBMS) perform query plan selection by mathematically modeling the execution cost of candidate execution plans and choosing the cheapest query execution plan (QEP) according to that cost model. A cost model is a mathematical model that determines the execution cost of a query execution plan. Examples of execution costs of a query execution plan are commonly determined by I/O costs, CPU costs, and communication costs. A QEP is a functional program that is interpreted by the evaluation engine to produce the query result. A query execution plan outlines how the DBMS will run a specific query; that is, how the data will be found or written. For example, an important decision might be whether to use indexes and, if there are more indexes, which of these will be used. The cost model requires accurate estimates of the sizes of intermediate results of all steps in the QEP. Intermediate results are the results of a partial execution of a query execution plan. Intermediate results are communicated between the current query execution of the query execution plan and the next query re-optimization of the query execution plan. Furthermore, intermediate results also are communicated between any subsequent query execution of the query execution plan and another round of re-optimization of the query execution plan. A partially executed query execution plan is a query execution plan that is executed up to a checkpoint within the query execution plan that triggers re-optimization. A partially executed federated query execution plan is a federated query execution plan that is executed up to a checkpoint within the federated query execution plan that triggers re-optimization, See Paragraph 4). 
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Park et al. (event processing) with Ewen et al. (query plan refinement).  This would have improved query compilation through more accurate input parameters into the cost model.  See Ewen et al. Paragraph(s) 3-5.

The Park et al. reference teaches all the limitations of claim 1.  With respect to claim 15, Park et al. reference does not disclose wherein the cost function is based at least in part on an estimate of an input data size.
However, Ewen et al. teaches wherein the cost function is based at least in part on an estimate of an input data size (Database Management Systems (DBMS) perform query plan selection by mathematically modeling the execution cost of candidate execution plans and choosing the cheapest query execution plan (QEP) according to that cost model. A cost model is a mathematical model that determines the execution cost of a query execution plan. Examples of execution costs of a query execution plan are commonly determined by I/O costs, CPU costs, and communication costs. A QEP is a functional program that is interpreted by the evaluation engine to produce the query result. A query execution plan outlines how the DBMS will run a specific query; that is, how the data will be found or written. For example, an important decision might be whether to use indexes and, if there are more indexes, which of these will be used. The cost model requires accurate estimates of the sizes of intermediate results of all steps in the QEP. Intermediate results are the results of a partial execution of a query execution plan. Intermediate results are communicated between the current query execution of the query execution plan and the next query re-optimization of the query execution plan. Furthermore, intermediate results also are communicated between any subsequent query execution of the query execution plan and another round of re-optimization of the query execution plan. A partially executed query execution plan is a query execution plan that is executed up to a checkpoint within the query execution plan that triggers re-optimization. A partially executed federated query execution plan is a federated query execution plan that is executed up to a checkpoint within the federated query execution plan that triggers re-optimization, See Paragraph 4). 
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Park et al. (event processing) with Ewen et al. (query plan refinement).  This would have improved query compilation through more accurate input parameters into the cost model.  See Ewen et al. Paragraph(s) 3-5.

Claim (s) 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US Pub. No. 20170116210) in view of Deshmukh et al. (US Pub. No. 20170116289).

The Park et al. reference teaches all the limitations of claim 1.  With respect to claim 16, Park et al. reference does not disclose determine parallelization of the physical query plan.
However, Deshmukh et al. teaches the system of claim 1, wherein the processor is further configured to determine parallelization of the physical query plan (Scale-out of the execution of stateless and semi-stateful queries can be done by partitioning the data and processing sub-streams onto various nodes of a CEP Cluster. The degree of parallelism can be decided on the basis of the number of partitions a stream is divided into. But for fully stateful queries, the computation of query output requires the complete stream to be processed by one node. Fully-stateful queries usually have one or more functions which require the complete dataset to provide its output, See Paragraph 65). 
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Park et al. (event processing) with Deshmukh et al. (query processing).  This would have provided processing flexibility required for handling today's events processing needs.  See Deshmukh et al. Paragraph(s) 2-9.
	The Park et al. reference as modified by Deshmukh et al. teaches all the limitations of claim 16.  With respect to claim 17, Deshmukh et al. teaches the system of claim 16, wherein the determining the parallelization of the physical query plan comprises determining an input data segmentation (queries can be done by partitioning the data and processing sub-streams onto various nodes of a CEP Cluster. The degree of parallelism can be decided on the basis of the number of partitions a stream is divided into. But for fully stateful queries, the computation of query output requires the complete stream to be processed by one node. Fully-stateful queries usually have one or more functions which require the complete dataset to provide its output.  For each scenario in the pseudo code of FIG. 2, there exists a function which requires the complete state to compute its output. It has to be noted that not every fully stateful query can be scaled out. For example if a user has specified complex pattern matching in the query, then it cannot be decomposed/rewritten for scalability. Each function can require different handling to compute it in distributed way. In this disclosure, case-3 in above pseudo code will be discussed, i.e. computation of aggregation function where no group by is specified, See Paragraphs 65-66). 

	The Park et al. reference as modified by Deshmukh et al. teaches all the limitations of claim 17.  With respect to claim 18, Deshmukh et al. teaches the system of claim 17, wherein determining the input data segmentation comprises is determining an input data grouping (queries can be done by partitioning the data and processing sub-streams onto various nodes of a CEP Cluster. The degree of parallelism can be decided on the basis of the number of partitions a stream is divided into. But for fully stateful queries, the computation of query output requires the complete stream to be processed by one node. Fully-stateful queries usually have one or more functions which require the complete dataset to provide its output.  For each scenario in the pseudo code of FIG. 2, there exists a function which requires the complete state to compute its output. It has to be noted that not every fully stateful query can be scaled out. For example if a user has specified complex pattern matching in the query, then it cannot be decomposed/rewritten for scalability. Each function can require different handling to compute it in distributed way. In this disclosure, case-3 in above pseudo code will be discussed, i.e. computation of aggregation function where no group by is specified, See Paragraphs 65-66). 

The Park et al. reference teaches all the limitations of claim 1.  With respect to claim 19, Park et al. reference does not disclose determining cluster resources for execution.
However, Deshmukh et al. teaches the physical query plan comprises determining cluster resources for execution (When a CEP application is deployed on a cluster group (a cluster group is a group of machines within a CEP cluster that are grouped together. In some cases, the entire cluster representing one group is treated together), it gets deployed on all the machines/nodes that are part of that group. So if there are `n` nodes in the cluster, there will be `n` deployments of the same application, one on each node. The central idea in being scalable is to divide the input event data stream into `n` sub-streams each of which will then be processed by one of these `n` CEP nodes that have a copy of the application deployed on them and this processing will happen in parallel, See Paragraph 46). 
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Park et al. (event processing) with Deshmukh et al. (query processing).  This would have provided processing flexibility required for handling today's events processing needs.  See Deshmukh et al. Paragraph(s) 2-9.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PG-PUB 20160004751 is directed to OPTIMIZED QUERY EXECUTION IN A DISTRIBUTED DATA STREAM PROCESSING ENVIRONMENT:   [0036] controlling the processing of a data stream by a data stream processing system comprising a plurality of DSMSs, wherein each DSMS is arranged to execute a respective continuous query comprising an operator arranged to operate on windowed portions of the input data stream to generate an output data stream comprising continuous query execution results, and wherein during reception of the data to be processed as a windowed portion of the data stream, the DSMS receiving the data stream changes. The method comprises predicting how the identity of the DSMS receiving the data stream will change based on prior receptions of the data stream by the DSMSs. The method further comprises determining the size of a window used to obtain the windowed portion of the data stream and selecting, for processing of the windowed portion of the data stream, based on the prediction and the determined window size, a single DSMS of the plurality of DSMSs that is to execute the respective continuous query. The method further comprises generating a control signal to cause only the selected DSMS to execute the continuous query using data in the data stream received thereby, so that the continuous query is executed on data in the windowed portion of the data stream only by the selected DSMS.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E ALLEN whose telephone number is (571)270-3562. The examiner can normally be reached Monday through Thursday 830-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.E.A/Examiner, Art Unit 2154                                     

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154